DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Response to Arguments
Applicant’s arguments, see p.8-10, filed 08/28/2022, with respect to the rejection(s) of claim(s) 1-18 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kanamoto et al. (US-20100271254 hereinafter Kanamoto) in view of Gillian et al. (US-20200355817 hereinafter Gillian) and Achour et al. (US-20210083395 hereinafter Achour).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“learning unit” in claim 1.
“estimation unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 8, 10, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamoto et al. (US-20100271254 hereinafter Kanamoto) in view of Gillian et al. (US-20200355817 hereinafter Gillian) and Achour et al. (US-20210083395 hereinafter Achour).

	Regarding claim 1, Kanamoto teaches An apparatus for estimating a number of targets, comprising (Kanamoto 0639 “estimate a maximum value of the number of incoming waves (the number of targets) ”):  
a radar signal receiver (Kanamoto 0112 “FIG. 1 is a block diagram showing an example of a configuration of an electronic scanning type radar device”) configured to receive a radar signal that belongs to a detection signal transmitted by a radar and that is reflected by an object on a ground (0204 “reception antenna 11.about.1n receives a reflection wave, i.e., a reception wave, which comes from a target at which a transmission wave reflects”);
	 and a controller (Kanamoto 0211 “control unit 8 ”) configured to 
learn the number of targets by processing the received radar signal (Kanamoto 0118 “ FIG. 6 is a table showing a distance and a relative velocity for each target in a present detection cycle”) and to 
estimate the number of targets by processing a newly received radar signal (Kanamoto 0118 “ FIG. 6 is a table showing a distance and a relative velocity for each target in a present detection cycle”; 0639 “it is possible to estimate a maximum value of the number of incoming waves (the number of targets) within the divided, narrow angular range.” [The radar processing the incoming waves to estimate the number of targets corresponding to processing a newly received radar signal]) based on the learned information, wherein: the controller comprises: 
an estimation unit configured to estimate the number of targets by processing the newly received radar signal (Kanamoto 0110 “Thus, it is possible to estimate the maximum value of the actually used number of arrival waves (the number of targets) if within the divided narrow angle range. ”); the controller is configured to: 
receive the already known number of targets (Kanamoto 0110 “Thus, it is possible to estimate the maximum value of the actually used number of arrival waves (the number of targets) if within the divided narrow angle range. ”) and a corresponding angular spectrum and extract feature point information (Kanamoto 0639 “it is possible to set a fixed number of incoming waves, and estimate the angular spectrum as well as the root for obtaining the angle.”); 
extract, as the feature point information, an angle corresponding to a size and location of a greatest signal (Kanamoto 0092 “ an angular range setting process in which an angular range setting unit computes an angular range in which a target exists based on the complex number data” [angular range corresponds to a size and is used for the angular position corresponding to a location of a target corresponding to the greatest signal]), 
While Kanamoto discloses “[0264] As a result, it is possible to associate a null with a directional characteristic to the arrival direction of the incoming wave.”, Kanamoto does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Gillian teaches a radar system for performing angular estimation using machine-learning that teaches learning information regarding target information (Gillian 0058 “The machine-learned module 422 can include a suite of networks that can be individually selected according to the type of smart device 104 or a target angular resolution for the radar-based application 406.”; 0069 “angle-estimation module 504 can also learn to track the object 202”; 0071 ”the radar system 102 can detect multiple objects in the presence of angular ambiguities.”; Abstract “an angle-estimation module 504 that employs machine learning to estimate an angular position of one or more objects (e.g., users)”)
learn the feature point information using the NN (Gillian 0080 “The neuron 710 activates (or inversely activates) when a specific type of feature is detected at a spatial position in the beamforming data 510”; 0083 “The convolutional layers 802 perform a convolution operation on the incoming data using learned filters (e.g., kernels) to extract features of the beamforming data 510. Due to the convolution operation, the convolutional layers 802 can extract these features using fewer machine-learning parameters relative to the hidden layers 704 of the neural network 700. ”)
an angle corresponding to a size and location of a side lobe (Gillian fig 3 [graph 302 shows the angular position and width]), and 
angle information corresponding to a size and location of nulling (Gillian 0044 “Characteristics of the shape can include, for example, the roll-offs, peak or null widths, angular location of the peaks or nulls, and/or the height or depth of the peaks and nulls. ”), from the designated number of signals on each of both sides of the greatest signal of the angular spectrum (Gillian fig 3 [shows both sides of the peak resulting from an object 202. See fig 2 object 202 and spatial response 210]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the scanning radar of Kanamoto to include the radar system and method using machine learning of Gillian.  One would have been motivated to do so in order to advantageously improve the angular estimation performance of the radar (Gillian 0005).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Gillian merely teaches that it is well-known to incorporate the particular learning methods.  Since both Kanamoto and Gillian disclose similar angular estimation, object detection using radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Achour teaches angle information at a 3dB smaller location from the greatest signal (Achour 0021 “The area in which the antenna of radar unit 104 is able to detect an object within each lobe is referred to as the Half-Power Illumination Area (“HPIA”).  An antenna system generates a radiation signal having a shape and direction, wherein each of the main lobe, side lobes and guard lobe has a distinct HPIA.”; Abstract “The present inventions provide methods and apparatuses for a metamaterial antenna structure, wherein a half-power illumination area of a side lobe of an electromagnetic transmission detect objects.”; fig 2 [half-power means a 3db smaller signal]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the scanning radar of Kanamoto and the radar system and method using machine learning of Gillian to include the object detection system and method of Achour.  One would have been motivated to do so in order to advantageously optimize the power used in a radar system while expanding the field of view of the radar (Achour 0013).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Achour merely teaches that it is well-known to incorporate the particular 3db features.  Since both the previous combination and Achour disclose similar object detection using radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

			
	Regarding claim 4, Kanamoto in view of Gillian and Achour teach The apparatus of claim 3.
	 Gillian further teaches wherein a shape of the angular spectrum is specified based on a number of targets (Gillian 0041 “ Analyzing the shape of the spatial response 210 to estimate the angular position of the object 202 is further explained with respect to FIG. 3.”).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the scanning radar of Kanamoto to include the radar system and method using machine learning of Gillian.  One would have been motivated to do so in order to advantageously improve the angular estimation performance of the radar (Gillian 0005).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Gillian merely teaches that it is well-known to incorporate the particular learning methods.  Since both Kanamoto and Gillian disclose similar angular estimation, object detection using radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	
	Regarding claim 8, Kanamoto in view of Gillian and Achour teach The apparatus of claim 1.
	Gillian further teaches wherein the controller is configured to:  parameterize the feature point information so that the feature point information is input to the NN (Gillian 0072 ““Learned data” includes weight values to be applied to inputs to the nodes of a neural network.”; 0091 “At step S2, the signal processing circuit inputs the input vector b to a learned neural network.”);
	  and receive the parameterized feature point information and teach the parameterized feature point information to the NN (Gillian 0079 “The neural network 700 includes an input layer 702, multiple hidden layers 704, and an output layer 706.”).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the scanning radar of Kanamoto to include the radar system and method using machine learning of Gillian.  One would have been motivated to do so in order to advantageously improve the angular estimation performance of the radar (Gillian 0005).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Gillian merely teaches that it is well-known to incorporate the particular learning methods.  Since both Kanamoto and Gillian disclose similar angular estimation, object detection using radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 10, Kanamoto teaches A method of estimating a number of targets, comprising (Kanamoto 0639 “estimate a maximum value of the number of incoming waves (the number of targets) ”):  
receiving, by a radar signal receiver (Kanamoto 0112 “FIG. 1 is a block diagram showing an example of a configuration of an electronic scanning type radar device”), 
a radar signal that belongs to a detection signal transmitted 3 by a radar and that is reflected by an object on a ground (Kanamoto 0204 “reception antenna 11.about.1n receives a reflection wave, i.e., a reception wave, which comes from a target at which a transmission wave reflects”);
and learning, by a controller (Kanamoto 0184 “controller 28”), a number of targets by processing the received radar signal and estimating a number of targets by processing a newly received radar signal based on the learned  information (Kanamoto 0118 “ FIG. 6 is a table showing a distance and a relative velocity for each target in a present detection cycle”), 
wherein: the controller is configured to: learn the number of targets by processing the received radar signal through (Kanamoto 0118 “ FIG. 6 is a table showing a distance and a relative velocity for each target in a present detection cycle”); and 
estimate the number of targets by processing the newly received radar signal based on the learned information through an estimation unit (Kanamoto 0118 “ FIG. 6 is a table showing a distance and a relative velocity for each target in a present detection cycle”; 0639 “it is possible to estimate a maximum value of the number of incoming waves (the number of targets) within the divided, narrow angular range.” [The radar processing the incoming waves to estimate the number of targets corresponding to processing a newly received radar signal]); in the learning of the number of targets, the controller is configured to receive an already known number of targets (Kanamoto 0110 “Thus, it is possible to estimate the maximum value of the actually used number of arrival waves (the number of targets) if within the divided narrow angle range. ”)  and a corresponding angular spectrum, extract feature point information (Kanamoto 0639 “it is possible to set a fixed number of incoming waves, and estimate the angular spectrum as well as the root for obtaining the angle.”), and (Kanamoto 0092 “ an angular range setting process in which an angular range setting unit computes an angular range in which a target exists based on the complex number data” [angular range corresponds to a size and is used for the angular position corresponding to a location of a target corresponding to the greatest signal]), 
While Kanamoto discloses “[0264] As a result, it is possible to associate a null with a directional characteristic to the arrival direction of the incoming wave.”, Kanamoto does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Gillian teaches a radar system for performing angular estimation using machine-learning that teaches learning information regarding target information (Gillian 0058 “The machine-learned module 422 can include a suite of networks that can be individually selected according to the type of smart device 104 or a target angular resolution for the radar-based application 406.”; 0069 “angle-estimation module 504 can also learn to track the object 202”; 0071 ”the radar system 102 can detect multiple objects in the presence of angular ambiguities.”; Abstract “an angle-estimation module 504 that employs machine learning to estimate an angular position of one or more objects (e.g., users)”)
learn the feature point information using the NN (Gillian 0080 “The neuron 710 activates (or inversely activates) when a specific type of feature is detected at a spatial position in the beamforming data 510”; 0083 “The convolutional layers 802 perform a convolution operation on the incoming data using learned filters (e.g., kernels) to extract features of the beamforming data 510. Due to the convolution operation, the convolutional layers 802 can extract these features using fewer machine-learning parameters relative to the hidden layers 704 of the neural network 700. ”)
an angle corresponding to a size and location of a side lobe (Gillian fig 3 [graph 302 shows the angular position and width]), and 
angle information corresponding to a size and location of nulling (Gillian 0044 “Characteristics of the shape can include, for example, the roll-offs, peak or null widths, angular location of the peaks or nulls, and/or the height or depth of the peaks and nulls. ”), from the designated number of signals on each of both sides of the greatest signal of the angular spectrum (Gillian fig 3 [shows both sides of the peak resulting from an object 202. See fig 2 object 202 and spatial response 210]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the scanning radar of Kanamoto to include the radar system and method using machine learning of Gillian.  One would have been motivated to do so in order to advantageously improve the angular estimation performance of the radar (Gillian 0005).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Gillian merely teaches that it is well-known to incorporate the particular learning methods.  Since both Kanamoto and Gillian disclose similar angular estimation, object detection using radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Achour teaches angle information at a 3dB smaller location from the greatest signal (Achour 0021 “The area in which the antenna of radar unit 104 is able to detect an object within each lobe is referred to as the Half-Power Illumination Area (“HPIA”).  An antenna system generates a radiation signal having a shape and direction, wherein each of the main lobe, side lobes and guard lobe has a distinct HPIA.”; Abstract “The present inventions provide methods and apparatuses for a metamaterial antenna structure, wherein a half-power illumination area of a side lobe of an electromagnetic transmission detect objects.”; fig 2 [half-power means a 3db smaller signal]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the scanning radar of Kanamoto and the radar system and method using machine learning of Gillian to include the object detection system and method of Achour.  One would have been motivated to do so in order to advantageously optimize the power used in a radar system while expanding the field of view of the radar (Achour 0013).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Achour merely teaches that it is well-known to incorporate the particular 3db features.  Since both the previous combination and Achour disclose similar object detection using radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 13, Kanamoto in view of Gillian and Achour teach The method of claim 12.
	 Gillian further teaches wherein a shape of the angular spectrum is specified based on the number of targets (Gillian 0041 “ Analyzing the shape of the spatial response 210 to estimate the angular position of the object 202 is further explained with respect to FIG. 3.”).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the scanning radar of Kanamoto to include the radar system and method using machine learning of Gillian.  One would have been motivated to do so in order to advantageously improve the angular estimation performance of the radar (Gillian 0005).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Gillian merely teaches that it is well-known to incorporate the particular learning methods.  Since both Kanamoto and Gillian disclose similar angular estimation, object detection using radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

		
	Regarding claim 17, Kanamoto in view of Gillian and Achour teach The method of claim 10.
	 Gillian further teaches wherein when the feature point information is extracted, the controller is configured to:  parameterize the feature point information so that the feature point information is input to the NN (Gillian 0072 ““Learned data” includes weight values to be applied to inputs to the nodes of a neural network.”; 0091 “At step S2, the signal processing circuit inputs the input vector b to a learned neural network.”), and 
receive the parameterized feature point information and teach the parameterized feature point information to the NN (Gillian 0079 “The neural network 700 includes an input layer 702, multiple hidden layers 704, and an output layer 706.”).  
	Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the scanning radar of Kanamoto to include the radar system and method using machine learning of Gillian.  One would have been motivated to do so in order to advantageously improve the angular estimation performance of the radar (Gillian 0005).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Gillian merely teaches that it is well-known to incorporate the particular learning methods.  Since both Kanamoto and Gillian disclose similar angular estimation, object detection using radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.



Claim(s) 6, 9, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamoto et al. (US-20100271254 hereinafter Kanamoto) in view of Gillian et al. (US-20200355817 hereinafter Gillian), Achour et al. (US-20210083395 hereinafter Achour) as applied to claims 1 and 10 above, and further in view of Cao et al. (CN-103412290 hereinafter Cao).

	Regarding claim 6, Kanamoto in view of Gillian and Achour teach The apparatus of claim 1.
	Kanamoto in view of Gillian further teach wherein the controller is configured to (Kanamoto 0065 “ a spectrum is divided for each angular channel range corresponding to each digital beam forming detection target”) and 
a weighting (W) when extracting an angular spectrum in a learning process and an estimating process (Gillian 0060 “Based on this offline training procedure, the determined weights and biases are pre-programmed into the machine-learned module 422 to enable subsequent angular estimation using machine learning. ”).  
Kanamoto in view of Gillian does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Cao teaches a detection method with adaptive weights for data values (Cao 0003 “STAP key of the technology is that the adaptive weight correctly estimating the covariance matrix of the detection unit to form a space-time so as to effectively inhibit the airborne radar clutter and interference. in the maximum likelihood estimation of the covariance matrix, one basic assumption is the training sample data has independently the same distribution (Independent and Identically Distributed, IID) characteristics, it is considered that the training sample data is uniform.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the scanning radar of Kanamoto and the radar system and method using machine learning of Gillian and the object detection system and method of Achour to include the detection system and method Cao.  One would have been motivated to do so in order to advantageously improve target detection (Cao 0079).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Cao merely teaches that it is well-known to incorporate the particular IID characteristics.  Since both the previous combination and Cao disclose similar target detection system and methods using radar one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	
	Regarding claim 9, Kanamoto in view of Gillian and Achour teach The apparatus of claim 1.
	Kanamoto in view of Gillian further teach wherein the controller is configured to:  receive an angular spectrum of a radar signal whose number of targets is to be known and extract feature point information from the angular spectrum (Kanamoto 0639 “it is possible to estimate a maximum value of the number of incoming waves (the number of targets) within the divided, narrow angular range”);
	  (Gillian 0060 “Based on this offline training procedure, the determined weights and biases are pre-programmed into the machine-learned module 422 to enable subsequent angular estimation using machine learning. ”);
	 and estimate the number of targets by inputting the weighting to a same NN as that used in the learning unit (Gillian 0018 “ FIG. 7 illustrates an example neural network for performing angular estimation using machine learning.” [fig 7 shows the inputted weights]).
Kanamoto in view of Gillian does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Cao teaches a detection method with adaptive weights for data values (Cao 0003 “STAP key of the technology is that the adaptive weight correctly estimating the covariance matrix of the detection unit to form a space-time so as to effectively inhibit the airborne radar clutter and interference. in the maximum likelihood estimation of the covariance matrix, one basic assumption is the training sample data has independently the same distribution (Independent and Identically Distributed, IID) characteristics, it is considered that the training sample data is uniform.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the scanning radar of Kanamoto and the radar system and method using machine learning of Gillian and the object detection system and method of Achour to include the detection system and method Cao.  One would have been motivated to do so in order to advantageously improve target detection (Cao 0079).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Cao merely teaches that it is well-known to incorporate the particular IID characteristics.  Since both the previous combination and Cao disclose similar target detection system and methods using radar one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 15, Kanamoto in view of Gillian and Achour teach The method of claim 11.
	Kanamoto in view of Gillian further teach wherein in the learning of the number of targets and the estimating of the number of targets, the controller is configured to angle (θ) (Kanamoto 0065 “ a spectrum is divided for each angular channel range corresponding to each digital beam forming detection target”)  and 
a weighting (W) when extracting an angular spectrum (Gillian 0060 “Based on this offline training procedure, the determined weights and biases are pre-programmed into the machine-learned module 422 to enable subsequent angular estimation using machine learning. ”).  
Kanamoto in view of Gillian does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Cao teaches a detection method with adaptive weights for data values (Cao 0003 “STAP key of the technology is that the adaptive weight correctly estimating the covariance matrix of the detection unit to form a space-time so as to effectively inhibit the airborne radar clutter and interference. in the maximum likelihood estimation of the covariance matrix, one basic assumption is the training sample data has independently the same distribution (Independent and Identically Distributed, IID) characteristics, it is considered that the training sample data is uniform.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the scanning radar of Kanamoto and the radar system and method using machine learning of Gillian and the object detection system and method of Achour and to include the detection system and method Cao.  One would have been motivated to do so in order to advantageously improve target detection (Cao 0079).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Cao merely teaches that it is well-known to incorporate the particular IID characteristics.  Since both the previous combination and Cao disclose similar target detection system and methods using radar one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	
	Regarding claim 18, Kanamoto in view of Gillian and Achour teach The method of claim 10.
	Kanamoto in view of Gillian further teach wherein in the estimating of the number of targets, the controller is configured to:  receive angular spectrum of a radar signal whose number of targets is to be known and extract feature point information from the angular spectrum (Kanamoto 0639 “it is possible to estimate a maximum value of the number of incoming waves (the number of targets) within the divided, narrow angular range”), 
(Gillian 0060 “Based on this offline training procedure, the determined weights and biases are pre-programmed into the machine-learned module 422 to enable subsequent angular estimation using machine learning. ”), and  
estimate the number of targets by inputting the weighting to the NN (Gillian 0018 “ FIG. 7 illustrates an example neural network for performing angular estimation using machine learning.” [fig 7 shows the inputted weights]).
Kanamoto in view of Gillian does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Cao teaches a detection method with adaptive weights for data values (Cao 0003 “STAP key of the technology is that the adaptive weight correctly estimating the covariance matrix of the detection unit to form a space-time so as to effectively inhibit the airborne radar clutter and interference. in the maximum likelihood estimation of the covariance matrix, one basic assumption is the training sample data has independently the same distribution (Independent and Identically Distributed, IID) characteristics, it is considered that the training sample data is uniform.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the scanning radar of Kanamoto and the radar system and method using machine learning of Gillian and the object detection system and method of Achour to include the detection system and method Cao.  One would have been motivated to do so in order to advantageously improve target detection (Cao 0079).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Cao merely teaches that it is well-known to incorporate the particular IID characteristics.  Since both the previous combination and Cao disclose similar target detection system and methods using radar one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Kamo et al. (US-20160223651) discloses “A radar system includes an independent multibeam antenna which outputs at least one reception signal in response to at least one arriving wave, and a signal processing circuit in which a learned neural network has been established. The signal processing circuit receives the at least one reception signal, inputs the at least one reception signal or a secondary signal generated from the at least one reception signal to the neural network, performs computation by using the at least one reception signal or secondary signal and learned data of the neural network, and outputs a signal indicating the number of at least one arriving wave from the neural network (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                                                                                                                                                                                         

/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648